DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Species R-32-II, R-32-III, R-32-IV and R-32-V in the reply filed on April 2, 2021 is acknowledged. These species comprise a refrigerant which consists of R-32, but the claims require the presence of some amount of a hydrofluoroolefin refrigerant. The election is non-responsive. In an effort to further prosecution, the examiner has searched and examined hydrofluoroolefins 1234yf and/or 1234ze in admixture with R-32. These combinations were found not to be allowable, and search and examination was not extended further.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Minor et al., US 2010/0122545 A1 in view of Kaneko, US 2010/0108936 A1, Kaneko, US 2009/0090128 A1 and further in view of Minowa et al., US 6,293,472. The Minor reference discloses refrigeration apparatus comprising a compressor, a condenser, an expansion device and an evaporator [0202]. Language drawn to first and second heat exchangers, condensation and expansion of low-pressure gas and condensation and expansion of high-pressure gas recites the conventional parts of refrigeration apparatus which discharge cool air inside and hot air outside. See also [00032]-[00033] of the specification. Refrigerants comprising varying amounts of R-32 greater than or equal to 60%, in admixture with 1234yf or 1234ze, both well-known hydrofluoroolefins, are exemplified in Table 10. Note also the compressor discharge temperatures. The compositions may comprise lubricants, such as polyvinyl ethers and neopentyl esters, a sub-genus of polyol esters [0106]. Compositions according to the invention may contain additives. A non-exclusive list is provided at [0100]. Acid scavengers are not disclosed, nor are air and water content. 
Kaneko ‘936 teaches that compression refrigerators generally comprise a compressor, a condenser, an expansion mechanism such as a valve, an evaporator and may comprise a dryer [0002]. See also the teachings regarding a separation 
At [0055], Kaneko ‘128 teaches that moisture content in a refrigeration system should be kept at 300 ppm or less to suppress hydrolysis and corrosion, and that residual air be not greater than 50 ppm to suppress oxidative deterioration.
At col. 5, lines 22+, the Minowa reference teaches that expansion valves for refrigeration may be made of aluminum, brass or stainless steel.
	Regarding claim 3, the references are silent regarding the presence of fluorine. However, where the same refrigerants may undergo expansion and contraction under the same conditions as those recited, it would appear that compositions comprising some amount of fluorine may be made, regardless of whether or not it was appreciated in the prior art. 
Regarding claims 6 and 7, either polyvinyl ether oils and R-32 refrigerant exhibit this behavior, or these claims are non-elected. 

It would have been obvious at the time the invention was made to make such a composition, because this reference teaches that all of the ingredients recited by applicants are suitable for inclusion in a refrigerant composition. The person of ordinary skill in the refrigeration art would expect the recited compositions to have properties similar to those compositions which are exemplified, absent a showing to the contrary.
In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed Cir. 1990).

No additional art has been cited with this office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to the examiner, Dr. John R. Hardee, whose email address is john.hardee@uspto.gov. Correspondence by email is strongly encouraged, including for scheduling telephone interviews.  Should this be impracticable, the examiner’s telephone number is (571) 272-1318. The examiner can normally be reached on Monday through Friday from 8:00 until 4:30. In the event that the examiner is not available, his supervisor, Mr. James Seidleck, may be reached at (571) 272-1078.


	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/JOHN R HARDEE/Primary Examiner
Art Unit 1761